NOTE: This order is r10nprecedentia1.
United States Court of AppeaIs
for the Federal Circuit
EDWARD L. BRIGHT, II, CLARENCE FORKNER,
HOMER E. HAMILTON, DEBBIE M. HAMILTON,
RICKY D. RUSSELL, BRADY J. STUART, AND ROSE
M. STUART, _
Plaintiffs-Appellants, '
and
EARLEEN FAVERGUE,
Plaintiff,
V.
UNITED STATES,
Defendant-Appe.llee.
2010-1385
Appea1 from the United States District C0111't for the
Western District of Miss0uri in case n0. 09-CV-5014,
Judge Richard E. D0rr.
ON MOTION
ORDER

BRIGHT V. US 2
The appellants submit a response to the court’s June
9, 2010 order and move to continue the stay of proceed-
ings until the United States files a petition for a writ of
certiorari in the United States Supreme Court in Bright v.
United States, No. 2009-5048, and the Supreme Court
issues a final decision or until the time expires for the
United States to file a petition for a writ of certiorari
Upon consideration thereof,
IT ls 0RDERED THAT:
The motion to continue the stay of proceedings is
granted The parties are directed to file a status report
every 60 days, from the date of filing of this order,_ con-
cerning, inter aiia, whether a certiorari petition has been
filed and the status of any petition. '
FOR THE CoURT _
DEC 2 8 mm /s/ Jan I'Iorbaly
Date J an Horbaly
Clerk
ccc l\/lark F. Hearne, lI, Esq.
Kathryn E. Kovacs, Esq. _
FlLED
S29 u.s.c0un'r or APPEm.s ma
THE FEDERAL C|RCU|T
DEC 2 ti 2010
.|AN HORBALY
CLERK